                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

SAMANTHA EDWARDS, Individually, and as
SPECIAL ADMINISTRATRIX of the ESTATE
of WILLIAM BOBBY WRAY EDWARDS, Deceased,
and ARLEIGH GRAYCE EDWARDS, Deceased; and as
PARENT and NEXT FRIEND for Peyton Hale, a Minor                                     PLAINTIFF


v.                                   Case No. 4:19-cv-4018


ERIC JAMES CORNELL THOMAS
and MCELROY TRUCK LINES, INC.                                                    DEFENDANTS

                                            ORDER

       Before the Court is Defendants’ Motion to Reconsider Denial of Motion for Stay. (ECF

No. 55).   Plaintiff filed a response.   (ECF No. 66).     The Court finds the matter ripe for

consideration.

                                      I. BACKGROUND

       This case arises from an automobile collision that occurred on August 2, 2018. Defendant

Eric James Cornell Thomas (“Thomas”) was driving a tractor trailer in the course and scope of his

employment with Defendant McElroy Truck Lines, Inc. (“McElroy”) when he collided with

another vehicle. William Bobby Wray Edwards and Arleigh Grayce Edwards suffered fatal

injuries and Peyton Hale suffered personal injuries. On February 11, 2019, Plaintiff filed this

wrongful death and survival action, asserting separate claims of negligence against Defendants.

McElroy has admitted vicarious liability in connection with the automobile collision.

       On August 7, 2019, a criminal warrant was issued in the District Court of Howard County

for the arrest of Thomas on two counts of negligent homicide, stemming from the August 2, 2018

collision. On December 16, 2019, Defendants moved for a stay of discovery and of this case’s
trial setting pending the resolution of the parallel criminal charges against Thomas. On January

31, 2020, the Court denied that motion, largely on the basis that Defendants had not carried their

burden of demonstrating that a parallel criminal matter was pending against Thomas.

       On February 7, 2020, Defendants filed the instant motion, asking the Court to reconsider

its order denying a stay. Defendants suggest that the Court’s decision was largely based on a

misinterpretation of Arkansas criminal law and that a stay is indeed proper. Plaintiff opposes the

motion.

                                        II. DISCUSSION

       The Court must first determine whether to reconsider its previous order. If so, the Court

will then conduct its reconsidered analysis.

       A. Whether Reconsideration is Proper

       The Federal Rules of Civil Procedure do not account for “motions to reconsider.” The

Eighth Circuit instructs that “motions to reconsider are ‘nothing more than Rule 60(b) motions

when directed at non-final orders.’” Nelson v. Am. Home Assur. Co., 702 F.3d 1038, 1043 (8th

Cir. 2012) (quoting Elder–Keep v. Aksamit, 460 F.3d 979, 984 (8th Cir. 2006)). The instant motion

is directed at a non-final order. Thus, the Court will consider Defendants’ motion as it would a

Rule 60(b) motion.

       Federal Rule of Civil Procedure 60(b) allows a district court to relieve a party from a

judgment on the narrow grounds of mistake, inadvertence, surprise, or excusable neglect; newly

discovered evidence; fraud, misrepresentation, or misconduct by an opposing party; voidness;

satisfaction of judgment; or “any other reason justifying relief from the operation of the judgment.”

Fed. R. Civ. P. 60(b). “Relief is appropriate when circumstances are so ‘unusual or compelling’




                                                 2
that extraordinary relief is warranted, or when it ‘offends justice’ to deny such relief.” Bissonette

v. Dooley, No. CV 16-5120-JLV, 2017 WL 5499776, at *2 (D.S.D. Nov. 15, 2017).

       The purpose of Rule 60(b) relief is not to give parties an opportunity to re-argue their case

and it should not be used as a substitute for a timely appeal. Fox v. Brewer, 620 F.2d 177, 180

(8th Cir. 1980); Nichols v. United States, No. 4:00cr-00022-003-WRW, 2006 WL 3420303 (E.D.

Ark. Nov. 28, 2006). “Motions for reconsideration serve a limited function: to correct manifest

errors of law or fact or to present newly discovered evidence.” Arnold v. ADT Sec. Servs., Inc.,

627 F.3d 716, 721 (8th Cir. 2010). Id. Rule 60(b) motions are “viewed with disfavor,” but in

certain circumstances can “serve a useful, proper and necessary purpose in maintaining the

integrity of the trial process.” Rosebud Sioux Tribe v. A & P Steel, Inc., 733 F.2d 509, 515 (8th

Cir. 1984).

       The Court’s January 31, 2020 order denied the requested stay in large part because there

was no evidence that Thomas had been indicted and, thus, there was no evidence that a parallel

criminal proceeding had been initiated against Thomas. Defendants suggest that this finding was

erroneous because Thomas was charged with misdemeanor offenses, and criminal misdemeanor

proceedings in Arkansas are generally initiated with the issuance of an arrest warrant, not an

indictment. Thus, Defendants state that the Court mistakenly determined that criminal proceedings

were not pending against Thomas when they, in fact, are. Defendants conclude that the Court’s

previous analysis, when accounting for the existence of the parallel criminal case, weighs in favor

of issuing a stay. Defendants ask the Court to revisit its prior ruling and issue a stay.

       Defendants are correct that, in Arkansas, criminal proceedings for felony offenses must be

initiated with a charging instrument. Watson v. State, 358 Ark. 212, 222, 188 S.W.3d 921, 927

(2004). In contrast, criminal proceedings for misdemeanor offenses can be initiated with the



                                                  3
issuance of an affidavit for an arrest warrant. Id. Thus, the Court agrees that if Thomas faces

misdemeanor charges, criminal proceedings were initiated against him on August 7, 2019, the day

the arrest warrant was issued.

        The Arkansas negligent homicide statute contemplates two types of the offense: one a

felony and the other a misdemeanor. Compare Ark. Code Ann. § 5-10-105(a)(2) (“A person who

violates subdivision (a)(1) of this section upon conviction is guilty of a Class B felony.”), with

Ark. Code Ann. § 5-10-105(b)(2) (“A person who violates subdivision (b)(1) of this section upon

conviction is guilty of a Class A misdemeanor.”). The Court previously ruled as it did because it

lacked information to determine whether Thomas was accused of felony or misdemeanor negligent

homicide. In support of their motion to stay, Defendants offered the arrest warrant for Thomas

and the probable cause affidavit. (ECF Nos. 24-1, 24-2). The arrest warrant indicates that Thomas

was wanted for “Negligent Homicide,” and the probable cause affidavit indicates that he was

wanted for two counts of negligent homicide, in violation of Ark. Code Ann. § 5-10-105.

        Although it was clear Thomas was wanted for negligent homicide, the Court could not

determine whether he was wanted for the felony or misdemeanor version of the offense.1 Thus,

the Court could not tell whether criminal proceedings had been initiated against Thomas by the

issuance of the arrest warrant. The movant for a stay must show that a stay is proper and in

recognition of that, the Court was unwilling to draw the inference in Defendants’ favor that

Thomas faces misdemeanor charges rather than felony ones.

        Defendants now clarify that Thomas faces misdemeanor charges. Plaintiff’s response does

not dispute that assertion. Defendants also provide the Court with additional evidence showing

that criminal proceedings are indeed underway against Thomas, including a copy of the docket


1
  Defendants’ brief made mention of ongoing criminal proceedings but there was no verifying evidence of this in the
record at that time.

                                                         4
sheet from his criminal case and correspondence from his criminal lawyer to the state court,

entering not-guilty pleas on his behalf and requesting a trial setting. (ECF Nos. 55-1, 55-3).

Plaintiff does not argue that the Court should decline to reconsider its prior order based on this

evidence and instead focuses her efforts on why, upon reconsideration, the Court should maintain

its previous ruling denying a stay.

         Ultimately, the Court agrees that its prior order denying a stay was based on a mistake of

fact: that Thomas is not presently facing a criminal proceeding. It is now clear that Thomas faces

a parallel criminal proceeding that was initiated on August 2, 2019, when the arrest warrant was

issued. Therefore, Defendants’ motion to reconsider serves a valid purpose: the correction of a

manifest error of fact. Arnold, 627 F.3d at 721. In the absence of any argument otherwise, the

Court will reconsider its prior order, as doing so will “serve a useful, proper and necessary purpose

in maintaining the integrity of the trial process.” Rosebud, 733 F.2d at 515.

         B. Stay of Discovery Pending Resolution of Parallel Criminal Matter

         The Court will now revisit its prior analysis regarding whether to stay discovery in this

case pending the resolution of the parallel criminal proceeding against Thomas. As before, the

Court applies the test articulated by the Ninth Circuit in Keating v. Office of Thrift Supervision, 45

F.3d 322 (9th Cir. 1995).2 That test involves consideration of the following five factors:

         (1) the interest of the plaintiffs in proceeding expeditiously with this litigation or
         any particular aspect of it, and the potential prejudice to plaintiffs of a delay; (2)
         the burden which any particular aspect of the proceedings may impose on
         defendants; (3) the convenience of the court in the management of its cases, and the
         efficient use of judicial resources; (4) the interests of persons not parties to the civil
         litigation; and (5) the interest of the public in the pending civil and criminal
         litigation.




2
 The Court’s prior order detailed the requisite showing that must be made to obtain a civil stay pending the resolution
of a parallel criminal matter, as well as the reasons why the Court utilized the Keating factors.

                                                          5
Id. at 325. The Court will address each factor in turn.3

                 1. Plaintiff’s Interest

        This factor concerns “the interest of the plaintiff[] in proceeding expeditiously with this

litigation or any particular aspect of it . . . and the potential prejudice to plaintiff[] of a delay.”

Young v. W. Memphis Police Dep’t, No. 3:11-cv-0161-BRW, 2011 WL 6033060, at *1 (E.D. Ark.

Dec. 5, 2011).

        Plaintiff has “a legitimate interest in the expeditious resolution of [her] case.” Ruszczyk as

Tr. for Ruszczyk v. Noor, 349 F. Supp. 3d 754, 760 (D. Minn. 2018). The Court previously

indicated that Plaintiff stood to suffer undue prejudice from a stay because of the uncertainty of

when, if ever, an indictment might issue against Thomas. That concern has now been alleviated.

        However, Plaintiff would nonetheless suffer prejudice from a stay of discovery in this case

pending the resolution of the criminal proceeding against Thomas. Defendants suggest that the

stay will not be overly long, pointing out that Thomas has requested a trial in the criminal case,

which will hopefully occur in the coming months. Even if so, this assumes that Thomas’s criminal

case will end when the charges against him are dismissed, he is found not guilty, or he is sentenced

following a guilty plea or a guilty verdict. That assumption does not account for the possibility of

“mistrials or hung juries, as well as direct appeal and possible postconviction petitions.” Id.

Granted, any such delays are speculative at this point, but nonetheless, the “uncertain timeline of

the requested stay hinders Plaintiff’s interest in moving this lawsuit forward.” Id.

        On the other hand, a stay of discovery in this case would also work in Plaintiff’s favor in

certain ways. “[T]he resolution of the [c]riminal [c]ase may reduce the scope of discovery in the



3
  The parties have incorporated by reference their arguments made in the briefing of the underlying motion to stay.
Although those arguments will not be recounted in the following discussion, the Court has reviewed and taken them
into consideration.

                                                        6
civil case and the evidence gathered during the criminal prosecution can later be used in the civil

action.” Id. Given the factual overlap between this case and the criminal case, the Court is

unconcerned that evidence will be lost or made unavailable if discovery in this case is stayed. Plus,

allowing the criminal case to proceed first would also give Plaintiff the benefit of the transcripts

and rulings in the criminal action. Id. at 764.

       Moreover, any burden a stay might impose on Plaintiff can be tempered by requiring the

parties to keep the Court informed periodically as to the state criminal proceeding. This would

also give the parties an opportunity to address the propriety of continuing the stay if the criminal

matter is not resolved after the impending trial. Id. at 767. Accordingly, the Court finds that this

factor weighs against a stay, but only slightly.

               2. Burden on Defendants

       Next, the Court must consider “the burden which any particular aspect of the proceedings

may impose on defendants.” Young, 2011 WL 6033060, at *1.

       The Fifth Amendment ordinarily does not mandate a stay of civil proceedings when related

criminal proceedings are pending. Koester v. Am. Republic Invs., Inc., 11 F.3d 818, 823 (8th Cir.

1993). However, courts may choose to stay a civil proceeding “pending the completion of parallel

criminal prosecutions when the interests of justice seem[] to require such action.” United States

v. Kordel, 397 U.S. 1, 12 n.27 (1970). “[T]he strongest case for granting a stay is where a party

under criminal indictment is required to defend a civil proceeding involving the same matter.

Under such circumstances, denying a stay might undermine a defendant’s Fifth Amendment

privilege against self-incrimination.” Kozlov v. Associated Wholesale Grocers, Inc., No. 4:10-cv-

03211, 2011 WL 3320972, at *2 (D. Neb. Aug. 2, 2011) (internal quotation marks omitted)

(internal citation omitted).



                                                   7
          As stated above, the Court finds that Thomas is currently facing parallel civil and criminal

proceedings such “that he cannot protect himself at the civil trial by selectively invoking his Fifth

Amendment privilege, or that the two trials will so overlap that effective defense of both is

impossible.” Koester, 11 F.3d at 823. Indeed, Thomas faces serious charges of negligent homicide

for the same conduct encompassed in claim one of Plaintiff’s complaint. Plaintiff is correct that

there is no constitutional right that would protect Thomas from being forced to choose between

fully participating in civil discovery and asserting his Fifth Amendment privilege. As noted above,

however, the Court may nonetheless choose to stay civil discovery pending completion of the

parallel criminal case if the interests of justice so require.

          Defendants state that, on advice of his criminal counsel, Thomas will invoke his Fifth

Amendment privilege if he is required to participate in further discovery in this case. Plaintiff will

likely attempt to use Thomas’s privilege invocation against him at trial. S.E.C. v. Brown, 658 F.3d

858, 863 (8th Cir. 2011) (“The Fifth Amendment permits an adverse inference when the privilege

against self-incrimination is claimed by a party in a civil case.”). “Although this is permitted by

the law, ‘the question of whether it is fair does not yield the same answer in every case.’” Ruszczyk,

349 F. Supp. 3d at 762 (quoting Chagolla v. City of Chicago, 529 F. Supp. 2d 941, 947 (N.D. Ill.

2008)).

          In this case, absent a stay, Thomas would face the choice of fully participating in civil

discovery and potentially incriminating himself in the criminal case or invoking his Fifth

Amendment privilege and allowing a civil jury to possibly draw negative inferences against him.

If discovery is not deferred, it might undermine Thomas’s Fifth Amendment privilege against self-

incrimination, expand rights of criminal discovery beyond the limits of Arkansas’s applicable rules

of criminal procedure, expose the basis of the defense to the prosecution in advance of the criminal



                                                    8
trial, or otherwise prejudice the case. Thus, the circumstances of this case call for a stay of

discovery as it relates to Thomas, which would enable him to eventually defend this case without

fear of subsequent prosecution. However, the analysis does not end there.

        Defendants also ask for discovery to be stayed as to McElroy because it has admitted

vicarious liability and contends that its defenses rest almost entirely on the testimony of Thomas.

Without Thomas, Defendants contend that McElroy will be hamstrung in its ability to participate

in discovery and defend itself. Plaintiff does not appear to dispute that McElroy’s defenses on the

negligence claim against Thomas rest largely on Thomas’s testimony. However, Plaintiffs argue

that they should be allowed to conduct discovery with McElroy as to the negligence claim asserted

against McElroy. Plaintiffs contend that that claim has nothing to do with the criminal case against

Thomas and that the direct liability claim against McElroy has no bearing on what Thomas did or

did not do.

        The Court agrees with Defendants that, as it relates to Plaintiff’s negligence claim against

Thomas, McElroy’s defenses largely rest on Thomas’s testimony. If Thomas invokes his Fifth

Amendment privilege, McElroy cannot access the information known to Thomas. Moreover,

McElroy has no control over Thomas’s Fifth Amendment invocations, which burdens McElroy’s

ability to engage in discovery and defend itself. Id.

        Moreover, if McElroy participates in other liability discovery during the stay, that

discovery “may well need to be re-spun following the outcome of [Thomas’s] criminal trial to

gather information inaccessible via Fifth Amendment invocations and to explore anew previous

discovery in light of the criminal case’s outcome.” Id. at 765. Thus, the circumstances of this case

call for a stay of all liability discovery as to McElroy, as well.

        Accordingly, the Court finds that this factor weighs in favor of a stay.



                                                   9
                   3. The Court’s Interest

         The Court must also consider “the convenience of the court in the management of its cases,

and the efficient use of judicial resources.” Young, No. 3:11-cv-0161 BRW, 2011 WL 6033060,

at *1.

         The Court recognizes its “responsibility to keep its calendar moving to provide litigants

expeditious determination of their cases.” White v. Mapco Gas Prod., Inc., 116 F.R.D. 498, 502

(E.D. Ark. 1987). Indeed, courts have “a strong interest in keeping litigation moving to conclusion

without unnecessary delay.” Ruszczyk, 349 F. Supp. 3d at 763 (emphasis in original). On the

other hand, stays of civil proceedings pending the resolution of a parallel criminal case can

“promote efficiency and avoid duplication as this Court and the parties would have the benefit of

the transcripts and rulings in the criminal action.” Id. Moreover, “the resolution of the criminal

case might reduce the scope of discovery in th[is] civil case or otherwise simplify the issues.” Id.

         A stay here would conserve scarce judicial resources. Given the substantial overlap

between Thomas’s prosecution and the civil claims, the discovery produced in the criminal

proceeding will likely be relevant to and discoverable in this case. The outcome of the prosecution

might also narrow the issues and simplify the parties’ positions in this matter. A stay would also

avoid the possibility that limited liability discovery conducted during the stay would have to be

redone after Thomas’s criminal trial. “Moreover, to reduce further the burden of a stay a court can

require the parties to advise the Court on any development in the criminal case.” Id. at 764 (internal

quotation marks and alteration omitted). Accordingly, the Court finds that this factor weighs in

favor of a stay.



                   4. Interest of Non-Parties



                                                 10
        Now the Court must consider “the interests of persons not parties to the civil litigation.”

See Young, 2011 WL 6033060, at *1.

        This factor bears little weight in the analysis. Non-party family members of those killed

and injured in the car wreck have an interest in the conclusion of this case. Conversely, Thomas’s

family has an interest in seeing his criminal case proceed. Accordingly, this factor is neutral.

                5. Public Interest

        Finally, the Court must consider “the interest of the public in the pending civil and criminal

litigation.” Id. at *1.

        Even though this case is not a class action touching the public at large, the Court finds the

public has an interest in the conclusion of this case. If Plaintiff is successful, this case could deter

similar, future behavior. However, the Court finds that the public has a stronger interest in the

criminal prosecution of individuals charged with negligent homicide, and thus the public has a

stronger interest in the conclusion of the criminal case. The Court finds that the public’s interest

in the resolution of the criminal case outweighs the public’s interest in the resolution of this case.

See Combs v. Nelson, No. 4:09-cv-0329-SWW, 2009 WL 2044413, at *2 (E.D. Ark. July 10, 2009)

(“If delay of the noncriminal proceeding would not seriously injure the public interest, a court may

be justified in deferring it.”). Accordingly, the Court finds that this factor weighs in favor of a

stay.

                6. Conclusion

        In sum, the Court finds that the Keating factors, viewed in the totality, favor the issuance

of a stay of liability discovery pending the resolution of Thomas’s criminal prosecution. Discovery

should be stayed as it relates to issues of liability.

        The Court notes that Plaintiff alternatively asks that the Court allow discovery to proceed



                                                   11
on damages. Defendant’s brief of the underlying motion to stay concedes that this might be a

workable solution. The Court agrees that allowing damages-related discovery to proceed during

the stay of liability discovery would allow Plaintiff to move her case forward. The Court will

allow the parties to conduct discovery on damages during the stay.

       Finally, the Court notes that Defendants’ underlying motion to stay also asks for the trial

setting in this case to be stayed pending the outcome of the criminal case. However, since that

time, the Court lifted the trial setting and vacated all pretrial deadlines. A new Final Scheduling

Order has not been issued with new dates. In light of this order, setting a new trial date and

attendant pretrial deadlines might repeatedly prove unworkable if the criminal case has not yet

concluded by the new deadlines, leaving the parties unable to conduct liability discovery in this

case. Thus, the Court finds that judicial resources will be best served by staying the trial of this

matter. Ruszczyk, 349 F. Supp. 3d at 767 (D. Minn. 2018) (staying case pending resolution of

parallel criminal matter). The parties shall move to lift this general stay once the criminal trial is

resolved via dismissal, a not guilty verdict, or sentencing following a guilty plea or guilty verdict.

                                       III. CONCLUSION

       For the above-discussed reasons, the Court finds that Defendants’ Motion to Reconsider

Denial of Motion for Stay (ECF No. 55) should be and hereby is GRANTED.

       The Court hereby enters a limited STAY of discovery in this case pending the ultimate

resolution of the state court proceeding, Case Number CR-19-1137, against Thomas. The parties

shall not conduct liability discovery during the duration of this stay. The parties may, however,

conduct discovery on damages during the stay.

       The trial of this matter will also be stayed until Thomas’s criminal trial is resolved via

dismissal, a not guilty verdict, or sentencing following a guilty plea or guilty verdict. The parties



                                                 12
are ORDERED to move for entry of a new Final Scheduling Order within ten days of any of those

occurrences.

       Furthermore, Defendants are ORDERED to file a status update with the Court every sixty

days following the entry of this order and within ten days after the entry of a plea or return

of a verdict in Thomas’s criminal case. Each update should inform the Court of the status of the

criminal case, including relevant developments since the previous update and any upcoming

deadlines.

       IT IS SO ORDERED, this 24th day of February, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                              13
